Citation Nr: 0316917	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-10 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served from January to March 1996.  The 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York denied benefits sought in March 1998, and 
the veteran appealed.  A hearing was held at the RO in 
February 2000.


FINDINGS OF FACT

1.  The veteran does not have a back disorder which is 
related to service.

2.  Spina bifida occulta, lumbarization, a transitional 
vertebra, and spondylolysis have been identified.


CONCLUSIONS OF LAW

1.A back disorder due to disease or injury was not incurred 
or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).

2.  Spina bifida occulta, lumbarization, a transitional 
vertebra, and spondylolysis are not diseases within the 
meaning of legislation providing compensation.  
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's 
development and adjudication of the claim was consistent with 
the VCAA and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties including in the November 1996 VA 
Form 21-526, VA's March 1998 rating decision, the June 1998 
statement of the case, an April 2001 VCAA letter to the 
veteran, and the April 2003 supplemental statement of the 
case.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  Service medical records were obtained.  VA 
examination reports and VA and private medical records have 
been requested and obtained.  Reasonable attempts were made 
to obtain identified relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 and 
3.304 (2002).  A showing of incurrence may be established by 
affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), (d).

Congenital or developmental defects may not be service 
connected because they are not considered injuries or disease 
under VA law and regulations.  38 C.F.R. §§ 3.303(c), 4.9. 
However, a superimposed injury or disease which occurs 
during, or as a result of, active service may be service-
connectable.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990).

VA's Office of General Counsel has distinguished between 
congenital or developmental defects, for which service 
connection is precluded, and congenital or hereditary 
diseases, for which service connection may be granted if 
initially manifested in or aggravated by service.  Id.  
Defects are defined as "structural or inherent abnormalities 
or conditions which are more or less stationary in nature."  
Id.

Analysis

The veteran is not a combat veteran, had no foreign or sea 
service according to his DD Form 214, and had less than 90 
days of active service.  Accordingly, the combat evidence 
rule, rules pertaining to veteran's who served in the Persian 
Gulf during the Persian Gulf War, and the one-year 
presumption rule for service connection for arthritis do not 
apply.  See 38 U.S.C.A. §§ 1112, 1118, 1154 (West 2002).

Chronic low back pain

A September 1999 private medical record from Kostas P. 
Veliskakis, M.D. states that about three years beforehand, 
the veteran developed low back pain and was given an elastic 
lumbar support and was seen by Dr. Jeffrey Klein who sent him 
to physical therapy and gave him medication which he took on 
only two occasions.  

As for chronic low back pain diagnosed on February 16, 1996 
by the orthopedist who examined him then and authored the 
February 1996 Entrance Physical Standards Board Proceedings 
report, free-standing pain cannot be compensable in the 
absence of proof of an in-service disease or injury to which 
the current pain can be connected by medical evidence.  Such 
a "pain alone" claim must fail when there is no sufficient 
factual showing that the pain derives from an in-service 
disease or injury.  Sanchez-Benitez v. West,  239 F. 3d 1356 
(Fed. Cir 2001).  In this case, the preponderance of the 
evidence shows that there was no in-service injury or 
disease.  The veteran stated on February 8, 1996 that he hurt 
his back running.  When he was seen on the 15th of February, 
1996, he denied a history of trauma.  (See the February 15, 
1996 orthopedic consultation sheet referral note.)  The 
February 16, 1996 Entrance Physical Standard Board Proceeding 
report, which was from the orthopedist who examined him on 
that date, states:  "This is an 18-year-old white male with 
a four year history of low back pain.  He originally 
developed this pain when he was hit in the back while playing 
soccer.  He was treated by his local physicians with physical 
therapy, braces, ... .  There has been no bowel or bladder 
symptomatology or injury after entering the service."  

The veteran testified in April 2000 that he injured his back 
when he slipped in the kitchen and fell off a rope in the 
military.  Transcript at 2-3.  He stated to Dr. Vosough in 
June 2000 that he fell off a rope about 15 feet on an 
obstacle course in "1998" (sic) and was subsequently 
discharged.  The veteran told a VA examiner in January 2003 
that he fell off a rope.  Service medical records refute such 
an injury.  As the VA examiner noted on p.4 of his March 2003 
examination report, the history of injury given by the 
veteran varied over the period subsequent to his separation 
from military service.  There is no corroboration of any of 
the claimed scenarios of injury in the army medical records 
and he did give a history of back pain prior to his 
enlistment.  In his review of the medical records the March 
2003 VA examiner noted the February 8, 1996 service medical 
record reporting back strain/hurt back running.  After doing 
so, he stated that of note was the absence of verification of 
the claimed injuries during the veteran's military service, 
and the changing history of the claimed injuries.  The Board 
finds that the veteran's self-service statements are 
unreliable.

During the veteran's hearing at the RO in April 2000, he 
testified that he did not read the February 1996 Entrance 
Standard Board Proceedings report before signing it since his 
English was not that good and because he never even looked at 
it.  However, signing the report is not determinative or 
critical to this case.  He was able to communicate a wealth 
of information concerning his history and symptoms to the 
orthopedist who wrote the report in February 1996 as well as 
to the two service aidpersons who evaluated him before the 
service orthopedist did in February 1996.  As the VA 
physician who examined him in March 2003 noted, his story has 
kept changing.  The preponderance of the evidence is to the 
effect that there was no in-service injury, and so the Board 
concludes that there was not an in-service injury or disease.

Spina bifida occulta

The Board notes that according to a February 1996 service 
medical record, the veteran had a spina bifida occulta.  
Spina bifida occulta is a developmental defect for which 
benefits may not be granted.  See Thibault v. Brown, 5 Vet. 
App. 520, 522-23 (1993).  A January 2003 VA examination 
report is in agreement, indicating a diagnosis of 
"congenital back (spina bifida)".  No further discussion of 
this is necessary, as service connection cannot be granted 
for spina bifida occulta.

Transitional vertebra, lumbarization, and spondylolysis

Dr. Tartell's April 1998 radiographic report shows an 
impression of a transitional S1 vertebra.  March 2003 VA 
X-rays showed lumbarization of S1.  The April 1998 private 
radiographic report from J. D. Partell, M.D. and the March 
2003 VA radiographic reports suggest spondylolysis.  United 
States Court of Appeals for Veterans Claims (Court) noted in 
Smith v. Derwinski, 1 Vet. App. 235 (1991), that 
spondylolysis is defined as a "dissolution of a vertebra; a 
condition marked by platyspondylis, aplasia of the vertebral 
arch, and separation of the pars interarticularis." Dorland's 
at 1567.  Platyspondylis is a "congenital [present at birth] 
flattening of the vertebral bodies," Id. at 111, and aplasia 
is a "lack of development of an organ or tissue, or of the 
cellular products from an organ or tissue." Id. at 1308.  
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  The March 2003 VA opinion best sums 
the case; the veteran's claimed symptoms are not those of 
structural disease.  The examiner further noted that there 
were defects and anomalies that were of no clinical 
significance and not diagnostic of disease.  In the absence 
of absence of disability due to in-service disease or injury, 
service connection is not warranted and there is no doubt to 
be resolved.

Spondylolisthesis

As for spondylolisthesis, there is a question as to whether 
it is present and if so, whether it is related to service.  
Spondylolisthesis was first reported by Dr. Veliskakis in 
October 1998.  However, the preponderance of the evidence 
shows that it is not present.  

A service medical record dated in February 1996 indicates 
that X-rays revealed no significant abnormalities except for 
spina bifida occulta.  An August 1997 radiology report from 
Peter Kratka, M.D. (addressed to W. Kramarczyk, M.D.) states 
that there was no spondylolisthesis.  An April 1998 radiology 
report from Jay D. Partell, M.D., a radiologist, states that 
views of the lumbosacral spine showed no spondylolisthesis.  
Dr. Veliskakis reported in October 1998 that his impression 
continued to be lumbar spondylolisthesis.  However, he did 
not relate it to service.  

In March 2003, the VA orthopedist who examined the veteran 
reviewed his radiographic studies, noting that some of the 
views of VA X-rays obtained in January and March 2003 showed 
a suggestion of anterior displacement of the body of L5.  He 
stated that those views depicted the displacement as no more 
than 1 millimeter.  He then stated that other views do not 
show displacement.  He concluded that the minor anomalies 
found in the fifth lumbar and first sacral vertebra are not 
diagnostic of spinal instability or of clinical disease.  
While the VA radiologist's impression of the March 4, 2003 VA 
X-rays was of a minimal anterolisthesis of L5 on S1, more VA 
X-rays were obtained on March 11, 2003, and spondylolysis but 
no spondylolisthesis was reported.  This fact plus the fact 
of prior negative X-rays and the fact that the VA physician 
who wrote the review of radiographic studies on March 24, 
2003 considered all of the January and March 2003 VA X-rays 
plus the other radiographic evidence contained in the claims 
folder is most persuasive, indicating that spondylolisthesis 
is not present.  Regardless, spondylolisthesis was not shown 
in service and has not been related to service.  

Lumbar radiculopathy

A June 2000 letter from Cyrus Vosough, M.D. assesses cervical 
and lumbosacral radiculopathy.  This was not diagnosed in 
service and there is no competent medical evidence of record 
indicating that it is related to service.  The veteran 
reported to Dr. Vosough in June 2000 that he had been in the 
army since age 17 and that in "1998" (sic), while 
undergoing the obstacle course, he fell off a rope about 15 
feet, injuring his neck and low back and was diagnosed with a 
fracture of L5.  He testified in April 2000 that this rope 
fall occurred in service.  Dr. Vosough did not opine that the 
veteran had radiculopathy from an in-service fall or any 
other type of in-service injury.  He merely reported the 
veteran's history, and then further down in his report, an 
assessment of radiculopathy.  He did not opine what the 
veteran's radiculopathy was from.  Moreover, an August 1997 
radiology report from Peter Kratka, M.D. states that X-rays 
of the lumbosacral spine showed that the disc spaces were 
preserved.   Additionally, at the time of service evaluation 
for back pain in February 1996, the veteran denied injury, 
paresthesias, and radiculopathy.  Information furnished by a 
patient at the time of initial diagnostic work-up to 
alleviate pain is more reliable because the patient at that 
point has a strong self-interest in alleviating pain.  
Information given later, when compensation might be a motive, 
is not as reliable.  Radiculopathy has not been diagnosed 
since Dr. Vosough assessed it.  It was not diagnosed by the 
VA physician who thoroughly reviewed the veteran's claims 
folder and examined the veteran in March 2003.  If it exists, 
it not related to service.

Arthritis

Next, the "Impression" section of an October 1998 report 
from Dr. Veliskakis states that "(t)here appears to be an 
added element of ischial bursitis at this time."  
Additionally, a January 2003 VA examination report diagnoses 
degenerative arthritis of the spine based on X-rays taken at 
that time.  Arthritis was not shown in service and the 
veteran is not entitled to the one-year presumption rule for 
service incurrence or aggravation of chronic disease such as 
arthritis as he did not serve in the active military for 90 
or more days.  38 U.S.C.A. §§ 1112 (West 2002).  No competent 
evidence of record relates arthritis to service and the 
evidence shows that it is not related to service.  X-rays had 
been taken before October 1998.  For example, there were the 
X-rays taken by the service department during service in 
February 1996 reporting no significant abnormalities other 
than spina bifida occulta.  There were also X-rays taken by 
Peter Kratka, M.D., a radiologist, in August 1997, reporting 
a spina bifida occulta and nothing else of significance.  
This is persuasive evidence that arthritis was not present in 
service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).


ORDER

Entitlement to service connection for a back disorder.




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



